The opinion of the court was delivered by
SiMPSON, C. J.
The accused has been twice tried — charged with the murder of Walter Scott Hook. Upon the first trial he was convicted, but a new trial was granted him by the Circuit judge, and now, upon the second, he has been convicted again. Upon this, his second conviction, he moved the court below in arrest of judgment, and failing in that for still another trial, on various grounds. These motions were refused by the Circuit judge, and he now appeals to this court.
His grounds of appeal are twelve in number. The first ten embrace exceptions expressed in different forms, to the finding of the jury as to matters of fact, and they attack the verdict for insufficiency of proof. These have been passed upon by the Circuit judge ■upon motion for a new trial. The evidence against the accused seems to have been circumstantial entirely. In view of this fact the judge, in his charge, threw every possible safeguard around the prisoner. He appears to have impressed fully upon the minds of the jurors the fundamental rule in such cases— that the circumstances established, when taken together, must be consistent with the theory of the defendant’s guilt, and inconsistent with any other hypothesis. Under this charge the jury •solved these circumstances against the accused, and pronounced him guilty. We see no error of law growing out of these ten ■exceptions on the part of the Circuit judge in refusing a new trial, and, therefore, they need not be considered further.
The last two exceptions — the 11th and 12th — assign errors of law in the rulings of the Circuit judge, and are properly before us.
The Circuit judge, in his report of the case, states that Dr. Addy, “an experienced physician, made the post-mortem examination of the dead body, which had been removed from the ■spot on the railroad where it was found.” That spot and the scene around it he did not see, but after listening to the testimony of those who did view the ground, Dr. Addy was permitted by the court to give his opinion as to the length of time •the body had probably been dead, and whether or not it was *408probably dead before a certain train passed the road that night upon schedule time. The ruling of the judge that this testimony was competent, is the basis of the 11th exception.
Mr. Greenleaf, vol. I., Section 440, says: “That in questions of science, skill or trade, or others of like kind, persons of skill, sometimes called experts, may not only testify to facts, but are permitted to give their opinions in evidence. Thus, the opinions of medical men are constantly admitted as to cause of death or disease or the consequences of wounds, and as to the sane or insane state of a person’s mind, as collected from a number of circumstances, and as to other objects of professional skill; and such opinions are admissible in evidence, though the witness founds them, not on his own personal observation, but on the case itself as proved by other witnesses.”
Dr. Addy, as stated in the report, was an experienced physician, and was in law an expert as to all matters embraced within the range of his profession. Had he seen the dead body, therefore, when first found on the railroad track, there could be no doubt that his opinion as to the length, of time it had been dead would be competent, on the ground that he was an expert, and this fact is within the range of his profession.
But this principle, as appears from the authority already cited, does not confine the opinion of the expert to facts coming under his own observation alone, but it permits him to found and express his opinion upon facts testified to by others. This was all that was done in this case, and the authority from Greenleaf seems to be directly in point. It fully warranted, in our judgment, the ruling of the Circuit judge as to the competency of Dr. Add'y’s opinion.
One of the witnesses who was present when the dead body of the unfortunate Hook was found on the railroad track, in giving a description of the body, its condition, the signs of blood, the state of the clothing, &c., stated that in one coat-pocket on which there was no blood, a bloody handkerchief was found, upon the discovery of which, he further stated, that he remarked to the others present: “ This looks like he was hurt before the train hurt him.” The judge was asked to rule out this remark, which he declined to do, regarding it, as he says, as the mere exclama*409tion of the witness at the time, and of no consequence, the fact, discovered alone being worthy of weight with the jury.
In his charge he so instructed the jury, telling them distinctly that the fact stated and not the impression of the witness should be considered by them. Even if the admission of this remark, which is the foundation of the 12th exception, was improper, of which we are not satisfied, the judge, in his charge, in effect ruled it out, as he pointedly instructed the jury that they were not to consider it.
The judge, in the conclusion of his report, states that he refused the motion in arrest of judgment and for a new trial, because he was not made conscious of any error in his rulings, and because, in his opinion, there was sufficient evidence to sustain the verdict.
In view of the awful fate impending the accused, we have carefully examined the case, but we see nothing whatever which can be interposed in his behalf. He has now been tried twice. On the first trial the Circuit judge, before whom he was then tried, out of tenderness, no doubt, granted a new trial. Upon the second trial all the safeguards vouchsafed to him by the law were thrown around him by the judge who then tried him. He was again found guilty. We see no error in the rulings excepted to, and there is no other alternative but that the law shall take its course.
The judgment of this court is that the judgment of the Circuit Court be affirmed.
McIver and McGowAN, A. JVs, concurred.